Citation Nr: 0024757	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
postoperative residuals of a left knee injury.

2.  Entitlement to a compensable rating for residuals of 
fractures of the right 5th metacarpal and right distal 
radius.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from August 1992 to 
November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision that granted service 
connection and a 10 percent rating for postoperative 
residuals of a left knee injury, and granted service 
connection and a 0 percent rating for residuals of fractures 
of the right 5th metacarpal and right distal radius.  The 
veteran appeals for higher ratings for both disabilities.

The veteran failed to appear for a Board hearing at the RO in 
September 1999, and in January 2000 the Board denied a motion 
for a new hearing date.  The present Board decision addresses 
the claim for a compensable rating for residuals of fractures 
of the right 5th metacarpal and right distal radius.  The 
remand at the end of the decision addresses the claim for a 
rating higher than 10 percent for the left knee condition.


FINDING OF FACT

The residuals of fractures of the right 5th metacarpal and 
right distal radius are manifested by a non-bony prominence 
of the mid-third of the right 5th metacarpal and no 
limitation of motion of the hand, fingers, or wrist.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
fractures of the right 5th metacarpal and right distal radius 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5215, 5227 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from 1992 to 1995, and 
sustained a fracture of the mid-shaft of the right 5th 
metacarpal in May 1993.  He was treated with a closed 
reduction and a soft cast.  He sustained a fracture of the 
right distal radius in August 1993, and was treated by 
immobilization in a cast.  

A December 1996 VA orthopedic examination noted that the 
veteran had injured his right little finger and wrist during 
service.  There was no swelling, tenderness, or false motion 
of the right wrist at the site of the previous fracture.  
Right wrist radial deviation was 15 degrees and ulnar 
deviation was 40 degrees.  There was no swelling, redness, or 
pain of the right 5th metacarpal; there was a palpable, non-
tender bony prominence of the right 5th metacarpal.  The 
diagnoses included status post fractures of the right wrist 
and right 5th metacarpal.

On a May 1998 VA examination of the joints, the veteran 
reported that he had recurrent pain and numbness of both 
hands.  There was normal appearance of the right hand and 
wrist.  He had full range of motion of the right wrist 
without evidence of any atrophy of the musculature of the 
right hand.  He had mild palmar displacement of the right 5th 
metacarpal head with a non-tender callous in the middle third 
of the finger.  He had normal flexion, extension, abduction, 
and adduction of the fingers of the right hand.  The 
diagnoses were healed fracture of middle third of the right 
5th metacarpal, recurrent right wrist and hand pain according 
to the patient's history (rule out post-traumatic 
osteoarthritis).  X-rays of the right wrist and hand did not 
show evidence of osteoarthritis.

II.  Analysis

The veteran's claim for a higher (compensable) rating for his 
service-connected residuals of fractures of the right 5th 
metacarpal and right distal radius is well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Ankylosis of the 5th (little) finger of either hand is rated 
0 percent.  38 C.F.R. § 4.71a, Code 5227.  Limitation of 
motion of the wrist warrants a 10 percent rating when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215.  When these requirements are not shown, a zero percent 
rating is assigned.  38 C.F.R. § 4.31

Two VA examinations after service have failed to reveal any 
residuals of the healed fractures of the right 5th metacarpal 
or right distal radius, other that a palpable bony prominence 
of the 5th metacarpal.  He has full range of motion of the 
right wrist, hand, and fingers.  When the recent VA examiner 
noted the veteran's subjective complaints of wrist and hand 
pain, he commented that post-traumatic arthritis should be 
ruled out, but X-rays showed no such arthritis.  The evidence 
does not suggest that the veteran has limitation of motion or 
any other functional imprairment of the right hand/wrist that 
would qualify for a compensable rating under the pertinent 
diagnostic codes, even when the effects of pain are 
considered.  

The weight of the evidence is against a compensable rating 
for residuals of fractures of the right 5th metacarpal and 
right distal radius.  Moreover, at no time since the 
effective date of service connection has the disability met 
the requirements for a compensable rating; there is no 
entitlement to a "staged rating" at a compensable level.  
Fenderson v. West, 12 Vet.App. 119 (1999).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).



ORDER

A compensable rating for residuals of fractures of the right 
5th metacarpal and right distal radius is denied.


REMAND

The veteran's claim for a rating higher than 10 percent for 
postoperative residuals of a left knee injury is well 
grounded, meaning plausible, and there is a further VA duty 
to assist him in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran's most recent VA examination of the left knee was 
conducted in December 1996.  At that time, no subluxation or 
lateral instability, as such, was described, but examination 
showed Lachman's and anterior drawer signs were positive.  
The veteran reports that he has pain and instability of the 
knee.  Given the length of time since the last VA 
compensation examination, the lack of detailed findings as to 
instability, and evidence suggesting the condition has 
worsened, the Board believes that a current examination is in 
order.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any recent 
treatment records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Therefore, this issue is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for left 
knee problems since his December 1996 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records that are not 
already on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected left knee 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed, to include range of left 
knee motion in degrees, measured with a 
goniometer, and an accurate assessment of 
left knee instability.  The examiner 
should note for the record any objective 
evidence of pain referable to the left 
knee, and should assess the degree of 
additional limited motion or other 
functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for a higher rating for 
his left knee disability.  If the 
decision is adverse to the veteran, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



